Citation Nr: 0608847	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-35 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher rating for paranoid schizophrenia, to 
include whether a reduction from 100 percent disabling to 50 
percent disabling was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2005, the veteran testified at a personal hearing 
before the undersigned acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that a reduction from 100 percent 
disabling to 50 percent disabling for his service-connected 
paranoid schizophrenia was not warranted and that a higher 
rating for this disorder should be assigned.  During his 
March 2005 Travel Board hearing, the veteran testified that 
his paranoid schizophrenia is productive of impairment which 
is inadequately reflected by the reduced schedular evaluation 
of 50 percent disabling which has been assigned for this 
disorder.  Specifically, he reported that he is unable to 
maintain relationships, has a stressful life, and is able to 
secure and maintain only marginal employment.  VA outpatient 
treatment records reflect that the veteran has sought 
psychiatric hospitalization on numerous occasions and 
examiners have noted that his behavior is peculiar, his 
affect is inappropriate, he responds to internal stimuli, and 
exhibits some impairment in reality testing.  

It is noted that the veteran last underwent VA psychiatric 
examination approximately three years ago, in April 2003.  
While the Board is not required to direct a new examination 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination.  VAOPGCPREC 11-95 (April 7, 1995).

In addition, review of the claims file reveals that 
additional VA treatment records pertinent to the issue on 
appeal have been received by the RO subsequent to the 
November 2003 Statement of the Case.  As Agency of Original 
Jurisdiction (AOJ) consideration has not been waived, the 
Board finds that this matter must be remanded for appropriate 
development.  See 38 C.F.R. §§ 19.31, 20.1304 (2005).  

The Board also notes that VA treatment records indicate that 
the veteran is in receipt of ongoing mental health treatment.  
Therefore, any additional VA records pertinent to the issue 
on appeal should be obtained for consideration.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
veteran, seek all records of mental 
health treatment from the Detroit VA 
Medical Center as well as any other VA 
and/or private facility(ies) identified 
by the veteran.  If any of these 
facilities have no record of treatment of 
the veteran, please associate written 
confirmation of this fact in the claims 
file.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
examination to ascertain the current 
severity of his service-connected 
paranoid schizophrenia.  Based upon 
examination of the veteran and review of 
his medical history, the examiner is 
requested to offer an opinion with 
supporting analysis as to the severity of 
the veteran's paranoid schizophrenia.  
The examiner should also offer an opinion 
as to the impact of the veteran's 
service-connected paranoid schizophrenia 
on his ability to obtain and retain 
substantially gainful employment.  A GAF 
score and an analysis of its meaning 
should be provided.  A complete rationale 
for all opinions expressed should be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

3.  The RO should again adjudicate the 
issue of entitlement to a higher rating 
for paranoid schizophrenia, to include 
whether a reduction from 100 percent 
disabling to 50 percent disabling was 
proper.  If the benefit sought is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, which reflects consideration 
of the evidence that has been added to 
the record since its last adjudication, 
and afforded a reasonable opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


